United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1405
Issued: January 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 27, 2016 appellant filed a timely appeal from a December 31, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated December 20, 2013, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
On appeal, appellant contends that the medical evidence submitted in support of her
request for reconsideration is sufficient to establish that her current emotional conditions are
causally related to her accepted employment injuries. She further contends that OWCP erred in

1

5 U.S.C. § 8101 et seq.

giving the weight of the medical opinion to an OWCP referral physician as to whether appellant
had any employment-related residuals or disability.
FACTUAL HISTORY
On May 21, 1993 appellant, then a 35-year-old clerk typist, filed an occupational disease
claim (Form CA-2) for carpal tunnel syndrome. OWCP accepted the claim for bilateral carpal
tunnel syndrome, bilateral trigger finger, right de Quervain’s tenosynovitis, and right radial
styloid tenosynovitis. It authorized right carpal tunnel, right de Quervain’s, and right thumb
releases performed on March 17, 1998 and left trigger thumb release performed on
July 21, 1998. Appellant stopped work at the employing establishment in January 2000. She has
not returned to work.
In a February 9, 2000 decision, OWCP granted appellant a schedule award for four
percent permanent impairment of the right upper extremity and six percent permanent
impairment of the left upper extremity. Appellant had requested an increased schedule award
but, on May 13, 2005, OWCP denied the claim.
Appellant submitted medical evidence, including treatment notes, from an unknown
provider, dated November 4, 1998 to July 5, 2000, magnetic resonance imaging (MRI) scan
reports dated March 10, 1998 and July 10, 2000 from Dr. Yong W. Kim, a Board-certified
radiologist, progress reports dated November 20 and December 6, 2001 from Dr. William W.
Dzwierzynski, a Board-certified plastic surgeon specializing in hand surgery, and a letter dated
October 27, 2003 from Dr. John T. Kroner, a Board-certified orthopedic surgeon, which
addressed her left knee, cervical, and bilateral upper extremity conditions.
On August 26, 2005 OWCP accepted appellant’s claim for mental disorder secondary to
her medical condition.
In an April 24, 2006 decision, OWCP denied appellant’s claim for compensation for
leave without pay from April 18, 2002 to September 20, 2003. It noted that disability
compensation covering the period July 1, 2001 to June 3, 2003 had been paid in part through
April 17, 2002. In a June 12, 2006 decision, OWCP vacated the April 24, 2006 decision. It
found that appellant was entitled to compensation from April 18, 2002 to April 6, 2003.
By decision dated March 7, 2011, OWCP reduced appellant’s wage-loss compensation
effective that date as she had the capacity to earn wages in a constructed position of receptionist.
Appellant continued to receive partial disability compensation payments on the periodic rolls.
In 2013 OWCP referred appellant to Dr. Ronald M. Lampert, a Board-certified
orthopedic surgeon, for a second opinion to determine the nature and extent of her employmentrelated conditions. In an October 25, 2013 medical report, Dr. Lampert provided appellant’s
history of injury and medical and family background. He reviewed medical records, reported
examination findings, and diagnosed postoperative right de Quervain’s surgery, bilateral carpal
tunnel surgery, and multiple surgeries on her right hand fingers. Dr. Lampert advised that there
was no objective evidence to indicate that appellant’s ongoing subjective complaints were
secondary to her accepted employment injuries. He further advised that there was no evidence to

2

indicate either a temporary or permanent aggravation. Dr. Lampert opined that, there was no
objective evidence to indicate any residual disability due to appellant’s accepted conditions. He
also opined that she had reached maximum medical improvement and released her to her date-ofinjury work.
In a notice dated November 12, 2013, OWCP advised appellant that it proposed to
terminate her compensation benefits based on the weight of the medical evidence, as represented
by Dr. Lampert. It afforded her 30 days to submit additional evidence or argument in
disagreement with the proposed action.
In a December 20, 2013 decision, OWCP terminated appellant’s partial wage-loss
compensation and medical benefits effective that date. It found that the weight of the evidence
was represented by Dr. Lampert. OWCP noted that appellant had failed to submit any evidence
in response to the November 12, 2013 termination notice.
Appellant resubmitted the February 9 to July 5, 2000 treatment notes with an unknown
signature, Dr. Kim’s March 10, 1998 and July 19, 2000 MRI scan reports, Dr. Dzwierzynski’s
November 20, 2001 progress report, and Dr. Kroner’s October 27, 2003 letter.
In a lumbar MRI scan report with a partial date of 1999, Dr. Kim found no acute fracture.
He found facet arthropathy from L3 through S1 with narrowing of disc space at L5-S1.
In an April 8, 2014 letter, appellant requested maintenance payments from OWCP
regarding her participation in a vocational rehabilitation program in 2009.
On October 5, 2015 appellant requested reconsideration of the December 20, 2013
decision. She disagreed with Dr. Lampert’s opinion and contended that she continued to suffer
from residuals of her accepted work-related conditions. Appellant asserted that she had been
unable to receive any medical treatment for her accepted emotional condition.
Appellant submitted OWCP’s August 26, 2005 letter in which it had expanded her
accepted conditions to include a mental disorder secondary to her medical condition.
In a September 30, 2013 report, Dr. Kristine Brazzel, a clinical psychologist, conducted a
presurgical psychological evaluation to assess appellant’s candidacy for a vertical sleeve
gastrectomy. She provided a history of appellant’s weight gain and noted that she experienced
stress from her prior job at the employing establishment and having to file a workers’
compensation claim for on-the-job injuries. Dr. Brazzel reported findings on psychiatric
examination and diagnosed recurrent moderate major depressive disorder, post-traumatic stress
disorder (by history), and victim of childhood abuse/neglect on Axis I, borderline personality
disorder traits on Axis II, morbid obesity on Axis III, multiple stressors related to appellant’s
family of origin on Axis IV, and a global assessment functioning score of 65 on Axis V. She
recommended outpatient psychotherapy and advised that once her depressive symptoms were
reduced, coping skills increased, and stress decreased, she would likely be a reasonable candidate
for the proposed surgery. Dr. Brazzel also recommended psychotropic medication.
By decision dated December 31, 2015, OWCP denied appellant’s request for
reconsideration finding it untimely filed and that it failed to demonstrate clear evidence of error.
3

LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.2 This discretionary authority, however, is subject to certain restrictions.
For instance, a request for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.3 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.4
OWCP may not deny a reconsideration request solely because it was untimely filed.
When a claimant’s application for review is untimely filed, OWCP must nevertheless undertake
a limited review to determine whether it demonstrates clear evidence of error. If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.5
To demonstrate clear evidence of error, a claimant must submit evidence that is relevant
to the issue that was decided by OWCP,6 and is positive, precise, and explicit, and manifests on
its face that OWCP committed an error.7 The evidence must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must also
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision for which review is sought. Evidence that does not raise a
substantial question is insufficient to demonstrate clear evidence of error. It is not enough
merely to show that the evidence could be construed so as to produce a contrary conclusion. A
determination of whether the claimant has demonstrated clear evidence of error entails a limited
review of how the evidence submitted with the reconsideration request bears on the evidence
previously of record.8
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. OWCP’s regulations9 and procedures10 establish a one-year time
2

5 U.S.C. § 8128(a); Y.S., Docket No. 08-440 (issued March 16, 2009).

3

20 C.F.R. § 10.607(a).

4

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

M.L., Docket No. 09-956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (September 2011) (the term clear evidence of error
is intended to represent a difficult standard).
6

Dean D. Beets, 43 ECAB 1153 (1992).

7

Leona N. Travis, 43 ECAB 227 (1991).

8

J.S., Docket No. 10-385 (issued September 15, 2010); B.W., Docket No. 10-323 (issued September 2, 2010).

9

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

10

Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.1602.4 (October 2011); see Veletta C. Coleman,
48 ECAB 367, 370 (1997).

4

limit for requesting reconsideration, which begins on the date of the original OWCP decision.
The most recent merit decision was OWCP’s December 20, 2013 decision. Appellant had one
year from the date of this decision to make a timely request for reconsideration. Since OWCP
did not receive her request until October 5, 2015, it was filed outside the one-year time period.
As appellant’s October 5, 2015 request for reconsideration was submitted more than one year
after the December 20, 2013 merit decision, it was untimely filed. Consequently, she must
demonstrate clear evidence of error by OWCP in the denial of her claim.11
The Board finds that appellant has failed to demonstrate clear evidence of error. In her
request for reconsideration, appellant disagreed with OWCP’s decision, terminating her partial
wage-loss compensation and medical benefits effective December 20, 2013 based on the medical
opinion of Dr. Lampert, an OWCP referral physician, who opined that she no longer had any
residuals or disability causally related to her accepted employment injuries. She asserted that she
continued to have residuals of her accepted work-related conditions, particularly her accepted
emotional condition for which she was unable to receive medical treatment. The Board notes
that while appellant addressed her disagreement with OWCP’s termination decision, her general
contentions do not demonstrate clear evidence of error as they do not raise a substantial question
as to the correctness of OWCP’s most recent merit decision which terminated her compensation
benefits.
The Board notes that the underlying issue in her claim was medical in nature. The Board
also notes that the term clear evidence of error is intended to represent a difficult standard.12
Even a detailed, well-rationalized medical report, which would have created a conflict in medical
opinion requiring further development if submitted prior to issuance of the denial decision, is
insufficient to demonstrate clear evidence of error.13 It is not enough to show that evidence
could be construed so as to produce a contrary conclusion. Instead, the evidence must shift the
weight in appellant’s favor.14
Appellant submitted Dr. Brazzel’s September 30, 2013 report in which the physician
assessed her candidacy for a vertical sleeve gastrectomy. Dr. Brazzel reported findings on
examination and diagnosed recurrent moderate major depressive disorder, post-traumatic stress
disorder (by history), and victim of childhood abuse/neglect on Axis I, borderline personality
disorder traits on Axis II, morbid obesity on Axis III, multiple stressors related to appellant’s
family of origin on Axis IV, and a global assessment functioning score of 65 on Axis V. She
opined that appellant would likely be a reasonable candidate for the proposed vertical sleeve
gastrectomy following a reduction of her depressive symptoms, an increase in her coping skills,
and a decrease of her stress with outpatient psychotherapy and psychotropic medication.

11

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

12

Federal (FECA) Procedure Manual, supra note 5 at Chapter 2.1602.5 (October 2011); see supra note 6.

13

See D.G., 59 ECAB 455 (2008); L.L., Docket No. 13-1624 (issued December 5, 2013).

14

See M.N., Docket No. 15-0758 (issued July 6, 2015).

5

Dr. Brazzel’s report is insufficient to demonstrate clear evidence of error as it fails to
demonstrate any error in OWCP’s December 20, 2013 decision.15
Similarly, Dr. Kim’s 1999 lumbar MRI scan report finding that appellant had no acute
fracture and facet arthropathy from L3 through S1 with narrowing of disc space at L5-S1 is
insufficient to demonstrate clear evidence of error. The reports do not raise any error in the
underlying December 20, 2013 termination decision.16
Appellant resubmitted the February 9 to July 5, 2000 treatment notes from an unknown
provider, Dr. Kim’s March 10, 1998 and July 19, 2000 MRI scan reports, Dr. Dzwierzynski’s
November 20, 2001 progress report, and Dr. Kroner’s October 27, 2003 letter. OWCP had
previously considered this evidence and appellant, in submitting these documents, did not
explain how this evidence was positive, precise, and explicit in manifesting on its face that
OWCP committed an error in terminating her compensation benefits.17 Thus, these treatment
notes and reports are insufficient to discharge appellant’s burden of proof, as their resubmission
is insufficient to raise a substantial question as to the correctness of OWCP’s decision.
Appellant submitted an April 8, 2014 letter, which addressed her request for maintenance
payments for participating in a vocational rehabilitation program. However, this letter fails to
establish any error in OWCP’s December 20, 2013 decision.18
The Board finds that OWCP properly found that appellant’s October 5, 2015 request for
reconsideration failed to demonstrate clear evidence of error. It therefore properly denied
appellant’s reconsideration request.
On appeal, appellant reiterates assertions that she made before OWCP indicating that she
had submitted sufficient medical evidence to establish continuing employment-related residuals
and disability and that an OWCP referral physician’s report did not constitute the weight of the
medical opinion evidence. However, as noted, the Board does not have jurisdiction over the
merits of the claim. Appellant has not presented evidence or argument that raises a substantial
question as to the correctness of OWCP’s termination decision for which review is sought.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

15

Id.

16

Id.

17

See S.E., Docket No. 16-1258 (issued December 5, 2016).

18

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the December 31, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

